DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-17) of U.S. Patent No. 11,152,445 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (1-17) of U.S. Patent No. 11,152,445 B2, though more narrow in scope, anticipate claims 1-17 of the instant application.
Specifically, current claims 1-17 of the instant application map to claims (1-17) of U.S. Patent No. 11,152,445 B2 as follows (Note: current claims 1-17 are underlined and claims 1-17 of U.S. Patent No. 11,152,445 B2 are inside parentheses):
Claims 1(1+2+4), 2(1+2+4), 3(1+2+4), 4(1+2+3+4), 5(1+2+4), 6(1+2+4+6), 7(1+2+4+7), 8(1+2+4+8), 9(1+2+4+9), 10(1+2+4+9+10), 11(1+2+4+9+11), 12(1+2+4+9+11+12), 13(1+2+4+9+13), 14(1+2+4+9+13+14),  15(1+2+4+9+15), 16 (1+2+4+9+16) and 17 (1+2+4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is  rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 18 recites the limitation "the first direction" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first direction" will be interpreted to read as "a first direction". 
B.	Claim 18 recites the limitation "an extension line of the upper edge" in line 18.  The examiner is unsure if the "an extension line of the upper edge " in line 18 of claim 18 is the same "an extension line of the upper edge " in line 13. For examination purposes, "an extension line of the upper edge " in line 18 will be interpreted to read as "the extension line of the upper edge ".

Allowable Subject Matter
Claims 18; and 19-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
A.	Re claim 18, the prior art cannot be used to satisfy the limitation(s) of: wherein the blocking unit is configured to directly receive a fixed potential signal, and at least a partial area of the blocking unit is located between a first semiconductor connection portion and a second semiconductor connection portion that is mechanically disconnected from the blocking unit; and wherein an extension line of the upper edge of the first blocking unit is located between a widening portion of the second semiconductor connection portion and the second scanning signal line, wherein the widening portion has a width in a row direction and the width is greater than a width of the gate electrode of the second switch transistor in the row direction, in combination with the additionally claimed features of claim 18.

B.	Re claim 19, the prior art cannot be used to satisfy the limitation(s) of:
wherein the blocking unit is configured to directly receive a fixed potential signal, and at least a partial area of the blocking unit is located between a first semiconductor connection portion and a second semiconductor connection portion that is mechanically disconnected from the blocking unit; and wherein the blocking unit does not overlap with the second semiconductor connection portion, in combination with the additionally claimed features of claim 19.
In Re claim 20, the prior art cannot be used to satisfy the limitation(s) of: wherein the blocking unit is connected to the power supply voltage signal line through a first via, and the first via doses not overlap with the first semiconductor connection portion, in combination with the additionally claimed features of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892